Name: Commission Regulation (EEC) No 3249/85 of 20 November 1985 amending Regulation (EEC) No 142/85 laying down detailed rules for the application of the import arrangements provided for in Regulations (EEC) No 106/85 and (EEC) No 3688/84 in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 309/ 12 Official Journal of the European Communities 21 . 11 . 85 COMMISSION REGULATION (EEC) No 3249/85 of 20 November 1985 amending Regulation (EEC) No 142/85 laying down detailed rules for the appli ­ cation of the import arrangements provided for in Regulations (EEC) No 106/85 and (EEC) No 3688/84 in the beef and veal sector 1 . In Article 1 ( 1 )  in subparagraph (a), ' 12 500 tonnes' is replaced by ' 16 500 tonnes',  in subparagraph (c), '2 300 tonnes' is replaced by '4 300 tonnes',  in subparagraph (d), ' 10 000 tonnes' is replaced by '4 000 tonnes'. 2 . The following Article 3a is inserted : 'Article 3a Notwithstanding Article 3, certificates of authenticity issued in 1985 for the products referred to in Article 1 ( 1 ) (a) and (c) may be presented until 28 February 1986.' 3 . The following subparagraph is added to Article 6 ( 1 ) : 'The communication in respect of certificates of authenticity used in accordance with Article 3a shall also include the year in which the certificate of authenticity was issued.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 106/85 of 14 January 1985 opening a Community tariff quota for high-quality, fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ('), and in particular Article 2 thereof, Whereas Regulation (EEC) No 142/85 (2), as last amended by Regulation (EEC) No 951 /85 (3), lays down detailed rules for the application of the import arrangements provided for in Regulation (EEC) No 106/85 ; whereas these arrangements include the allocation of quantities ; whereas, taking account of the use currently made of these quantities, the allocation of the said quantities should be changed ; whereas, in view of the time still available this year, it is appropriate to provide that the products for which a certificate of authenticity is issued in the non-member country this year may be imported until 28 February 1986 ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 142/85 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1985 . For the Commission Frans ANDRIESSEN Vice-President (*) OJ No L 14, 17 . 1 . 1985, p. 3 . (2) OJ No L 16, 19 . 1 . 1985, p. 14. (3) OJ No L 102, 12 . 4. 1985, p. 14.